O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                             May 02, 2019
                                           Eastern District of Washington
                                                                                                 SEAN F. MCAVOY, CLERK




U.S.A. vs.                       Ford, Fawn S.                          Docket No.         0980 2:19CR00034-TOR-3


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Corey M. McCain, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Fawn S. Ford, who was placed under pretrial release supervision by the Honorable Chief U.S. District Judge
Thomas O. Rice sitting in the court at Spokane, Washington, on the 17th day of April 2019, under the following conditions:

Standard Condition #8: Defendant shall refrain from the use or possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. §802, unless prescribed by a licensed medical practitioner in conformance with Federal Law. Defendant
may not use a possess marijuana, regardless, regardless of whether Defendant has been authorized
medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Fawn Ford is alleged to have used heroin and methamphetamine on April 27, 2019.

On April 19, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Ford. Ms. Ford
acknowledged an understanding of the conditions, which included condition 8.

On May 1, 2019, Ms. Ford reported to the probation office. A random urinalysis test was requested. The urine sample tested
presumptive positive for morphine and methamphetamine. Ms. Ford admitted to using heroin on April 27, 2019, and signed
a substance abuse admission form acknowledging her use of heroin. Ms. Ford denied the use of methamphetamine, but did
claim there could have been methamphetamine mixed in with the heroin without her knowledge. The urine sample was sent
to Alere toxicology for confirmation and the results are pending.

                            PRAYING THAT THE COURT WILL ORDER A SUMMONS

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       May 2, 2019
                                                                  by      s/Corey M. McCain
                                                                          Corey M. McCain
                                                                          U.S. Pretrial Services Officer
    PS-8
    Re: Ford, Fawn S.
    May 2, 2019
    Page 2

THE COURT ORDERS

[   ]      No Action
[   ]      The Issuance of a Warrant
[   ]      The Issuance of a Summons
[   ]      The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[ ]        Defendant to appear before the Judge assigned to the case.
[ ]        Defendant to appear before the Magistrate Judge.
[ ]        Other


                                                                        Signature of Judicial Officer
                                                                        May 2, 2019
                                                                        Date
